IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: APPEAL OF THE COATESVILLE              :   No. 522 MAL 2019
AREA SCHOOL DISTRICT FROM THE                 :
DECISION OF THE CHESTER COUNTY                :
BOARD OF ASSESSMENT APPEALS FOR               :   Petition for Allowance of Appeal
THE PROPERTY LOCATED AT 50 SOUTH              :   from the Order of the
FIRST AVENUE, CITY OF COATESVILLE,            :   Commonwealth Court
CHESTER COUNTY, PENNSYLVANIA                  :
PROPERTY TAX PARCEL NO. 16-05-                :
0229.0000                                     :
                                              :
                                              :
PETITION OF: COATESVILLE AREA                 :
SCHOOL DISTRICT                               :


                                      ORDER


PER CURIAM

      AND NOW, this 6th day of February, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioners, is:


      Whether the Commonwealth Court erred in applying the doctrines of
      Technical Res Judicata and Collateral Estoppel when dismissing
      Petitioner’s appeal because a companion case, subject to similar decision
      and order issued by the trial court, was not appealed?